Citation Nr: 1047863	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1953 to October 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 rating 
decision by the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for bilateral hearing loss and tinnitus effective January 28, 
2005 (the date of the claim).  The Veteran expressed disagreement 
with both ratings assigned; his substantive appeal limited his 
appeal to the matter of the rating for hearing loss, and that is 
the only issue before the Board.  The Veteran's claims file is 
now under the jurisdiction of the Waco, Texas RO.  The Veteran 
had requested, and was scheduled for, a Travel Board hearing.  In 
correspondence dated in February 2010, his representative 
indicated he would not be attending such hearing, and withdrew 
the hearing request.  In May 2010, this matter was remanded for 
further development to include a contemporaneous VA audiological 
evaluation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The May 2010 remand noted that the Veteran had asserted that his 
hearing loss disability had increased in severity since his last 
VA audiological evaluation was in December 2007, and ordered a 
contemporaneous audiological evaluation.  

In an undated letter, the RO (via the AMC) advised the Veteran 
that he would be scheduled for an audiological evaluation and 
would be notified of the date, time, and place of the 
examination.  He was also advised:

"When a claimant, without good cause, fails to report for 
an examination or reexamination, the claim shall be rated 
based on the evidence of record, or even denied.  Examples 
of good cause include, but are not limited to, illness or 
hospitalization, death of a family member, etc."

In their July 2010 VA examination request, the AMC instructed 
that a copy of the examination notification letter should be 
associated with the claims folder, should the Veteran fail to 
report for such examination.  The scheduling facility reported 
that the Veteran failed to report for an examination requested on 
June 3, 2010, and cancelled the examination request on July 9, 
2010; a copy of the scheduling letter is not associated with the 
record.  .

In November 2010 written argument, the Veteran's representative 
asserts that the Veteran had "good cause" for his failure to 
report for a VA examination,  and requests that the Veteran be 
rescheduled.  While the representative does not provide an 
explanation of the good cause, the Board finds no reason to 
question the representative's assertion, at this time.  
Significantly, it is not entirely clear that the Veteran was 
properly notified of the examination (as the copy of the 
notification letter that the AMC asked be provided is not 
associated with the claims file).  Accordingly, the Board finds 
the request by the representative that the Veteran be rescheduled 
not unreasonable.  [The Board notes that the representative has 
acknowledged that the Veteran is aware of the provisions of 
38 C.F.R. § 3.655.] 

Notably, as this appeal is from the initial rating assigned with 
the award of service connection staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO should arrange for an audiological 
evaluation of the Veteran (with 
audiometric studies) to determine the 
current severity of his bilateral hearing 
loss disability.  The examination report 
should include notation of the Veteran's 
account of the impact his hearing loss has 
on everyday and occupational functioning, 
and the examiner's comments as to whether 
such complaints are consistent with the 
clinical data (audiometry).  A copy of the 
letter notifying the Veteran of the dtae, 
time and place of evaluation must be 
associated with the claims file.

2.	The RO should then readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

